Exhibt 10.3

CENTURYLINK, INC.

LEVEL 3 COMMUNICATIONS, INC.

STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

1. Purpose. The purpose of the Plan is to assist the Company in attracting,
retaining, motivating, and rewarding certain key individuals who were not
employees, officers, directors, and consultants of CenturyLink, Inc. and/or its
subsidiaries immediately prior to the Merger, and promoting the creation of
long-term value for stockholders of the Company by closely aligning the
interests of such individuals with those of such stockholders. The Plan
authorizes the award of Stock-based incentives to Eligible Persons to encourage
such persons to expend maximum effort in the creation of stockholder value.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:

(a) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.

(b) “Award” or “Incentive” means any Option, Restricted Stock, Restricted Stock
Unit, Stock Appreciation Right, Performance Award (including any Cash Award), or
other Stock-based award granted under the Plan.

(c) “Award Agreement” means an Option Agreement, a Restricted Stock Agreement,
an RSU Agreement, an SAR Agreement, a Performance Award Agreement, or an
agreement governing the grant of any other Stock-based Award granted under the
Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash Award” means a Performance Award representing the right to receive a
future cash payment, the payment of which is subject to the achievement of
Performance Objectives during a Performance Period.

(f) “Cause” means, with respect to any Participant and in the absence of an
Award Agreement or Participant Agreement otherwise defining Cause, (1) the
Participant’s plea of nolo contendere, conviction of or indictment for any crime
(whether or not involving the Company or its Affiliates) (i) constituting a
felony or (ii) that has, or could reasonably be expected to result in, an
adverse effect on the performance of the Participant’s duties to the Service
Recipient, or otherwise has, or could reasonably be expected to result in, an
adverse effect on the business or reputation of the Company or its Affiliates,
(2) conduct of the Participant, in connection with his or her employment or
service, that has resulted, or could reasonably be expected to result, in an
adverse effect on the business or reputation of the Company or any of its
Affiliates, (3) any material violation of the policies of the Company or its
Affiliates, including but not limited to those relating to sexual harassment or
the disclosure or misuse of confidential information, or those set forth in the
manuals or statements of policy of the Company or any of its Affiliates, (4) the
Participant’s act(s) of gross negligence or willful misconduct in the course of
his or her employment or service with the Service Recipient;
(5) misappropriation by the Participant of any assets or business opportunities
of the Company or

 

1



--------------------------------------------------------------------------------

any of its Affiliates; (6) embezzlement or fraud committed by the Participant,
at the Participant’s direction, or with the Participant’s prior actual
knowledge; or (7) willful neglect in the performance of the Participant’s duties
for the Service Recipient or willful or repeated failure or refusal to perform
such duties. If, subsequent to the Termination of a Participant for any reason
other than by the Service Recipient for Cause, it is discovered that the
Participant’s employment or service could have been terminated for Cause, such
Participant’s employment or service shall, at the discretion of the Committee,
be deemed to have been terminated by the Service Recipient for Cause for all
purposes under the Plan, and the Participant shall be required to repay to the
Company all amounts received by him or her in connection with Awards following
such Termination that would have been forfeited under the Plan had such
Termination been by the Service Recipient for Cause. In the event that there is
an Award Agreement or Participant Agreement otherwise defining Cause, “Cause”
shall have the meaning provided in such agreement, and a Termination by the
Service Recipient for Cause hereunder shall not be deemed to have occurred
unless all applicable notice and cure periods in such Award Agreement or
Participant Agreement are complied with.

(g) “Change in Control” (1) With respect to Awards granted prior to the Merger,
means the first of the following to occur after the Effective Date:

(A) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission or pursuant to a Non-Control Transaction) whereby any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or any two or more
persons deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), other than the Company or any of its Affiliates, an employee
benefit plan sponsored or maintained by the Company or any of its Affiliates (or
its related trust), or any underwriter temporarily holding securities pursuant
to an offering of such securities, directly or indirectly acquire “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities eligible to vote in the
election of the Board (the “Company Voting Securities”);

(B) the date, within any consecutive twenty-four (24) month period commencing on
or after the Effective Date, upon which individuals who constitute the Board as
of the Effective Date (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual who
becomes a director subsequent to the Effective Date whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then constituting the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
individual is named as a nominee for director, without

 

2



--------------------------------------------------------------------------------

objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (including but not limited to a consent
solicitation) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; or

(C) the consummation of a merger, consolidation, share exchange, or similar form
of corporate transaction involving the Company or any of its Affiliates that
requires the approval of the Company’s stockholders (whether for such
transaction or the issuance of securities in the transaction or otherwise) (a
“Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (a) the corporation
resulting from such Reorganization (the “Surviving Company”) or (b) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to the Reorganization, (ii) no person, other than an employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company (or its
related trust), is or becomes the beneficial owner, directly or indirectly, of
fifty percent (50%) or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, and (iii) at least a majority of the
members of the board of directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, following the consummation of the
Reorganization are members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in (i), (ii), and (iii) above shall be a “Non-Control Transaction”); or

(D) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company’s Affiliates.

Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such

 

3



--------------------------------------------------------------------------------

acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur, and (y) with respect to the payment of any
amount that constitutes a deferral of compensation subject to Section 409A of
the Code payable upon a Change in Control, a Change in Control shall not be
deemed to have occurred, unless the Change in Control constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code; and

(2) With respect to Awards granted on or after the Merger, “Change in Control”
and “Change of Control” shall have the meaning of “Change of Control” as defined
in the CenturyLink, Inc. 2011 Equity Incentive Plan, as it may be amended from
time to time or any successor plan adopted by CenturyLink, Inc.

(h) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(i) “Committee” means the Board or such other committee consisting of two or
more individuals appointed by the Board to administer the Plan and each other
individual or committee of individuals designated to exercise authority under
the Plan.

(j) “Company” means (1) effective as of the Merger, CenturyLink, Inc., a
Louisiana corporation, and (2) prior to the Merger, Level 3 Communications,
Inc., a Delaware corporation.

(k) “Company Voting Securities” has the meaning set forth in Section 2(g)(1)
above.

(l) “Corporate Event” has the meaning set forth in Section 11(b) below.

(m) “Data” has the meaning set forth in Section 21(e) below.

(n) “Disability” means, in the absence of an Award Agreement or Participant
Agreement otherwise defining Disability, that an individual (a) is, in the sole
judgement of the Company, unable to engage in any substantial gainful activity
or otherwise fully and effectively perform in the role that he or she serves
with the Company by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months, and
(b) solely in connection with any Award that is subject to the requirements of
Section 409A of the Code, has received income replacement benefits under a
Company provided disability plan for a minimum period of 90 days.

(o) “Disqualifying Disposition” means any disposition (including any sale) of
Stock acquired upon the exercise of an Incentive Stock Option made within the
period that ends either (i) two years after the date on which the Participant
was granted the Incentive Stock Option or (ii) one year after the date upon
which the Participant acquired the Stock.

 

4



--------------------------------------------------------------------------------

(p) “Effective Date” means May 21, 2015, which is the date on which the Plan was
first approved by the Company’s stockholders.

(q) “Eligible Person” means (1) each employee and officer of the Company or of
any of its Affiliates, including each such employee and officer who may also be
a director of the Company or any of its Affiliates, (2) each non-employee
director of the Company or any of its Affiliates, (3) each other natural person
who provides substantial services to the Company or any of its Affiliates as a
consultant or advisor and who is designated as eligible by the Committee, and
(4) each natural person who has been offered employment by the Company or any of
its Affiliates; provided that such prospective employee may not receive any
payment or exercise any right relating to an Award until such person has
commenced employment or service with the Company or its Affiliates; provided
further, however, that (i) with respect to any Award that is intended to qualify
as a “stock right” that does not provide for a “deferral of compensation” within
the meaning of Section 409A of the Code, the term Affiliate as used in this
Section 2(q) shall include only those corporations or other entities in the
unbroken chain of corporations or other entities beginning with the Company
where each of the corporations in the unbroken chain other than the last
corporation owns stock possessing at least fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain, and (ii) with respect to any Award that is intended
to qualify as an Incentive Stock Option, the term “Affiliate” as used in this
Section 2(q) shall include only those entities that qualify as a “subsidiary
corporation” with respect to the Company within the meaning of Code
Section 424(f). An employee on an approved leave of absence may be considered as
still in the employ of the Company or its Affiliates for purposes of eligibility
for participation in the Plan. Notwithstanding anything herein to the contrary,
an “Eligible Person” shall not include individuals who were employees,
non-employee directors, or consultants or advisors of CenturyLink, Inc. and/or
its subsidiaries immediately prior to the Merger.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules and regulations thereunder and successor
provisions and rules and regulations thereto.

(s) “Expiration Date” means the date upon which the term of an Option or Stock
Appreciation Right expires, as determined under Section 5(b) or 8(b) hereof, as
applicable.

(t) “Fair Market Value” means, as of any date when the Stock is listed on one or
more national securities exchanges, the closing price reported on the principal
national securities exchange on which such Stock is listed and traded on the
date of determination, or if the closing price is not reported on such date of
determination, the closing price on the most recent date on which such closing
price is reported. If the Stock is not listed on a national securities exchange,
the Fair Market Value shall mean the amount determined by the Board in good
faith, and in a manner consistent with Section 409A of the Code, to be the fair
market value per share of Stock.

 

5



--------------------------------------------------------------------------------

(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(v) “Incumbent Board” shall have the meaning set forth in Section 2(g)(1)(B)
hereof.

(w) “Merger” means the merger of Wildcat Merger Sub 1 LLC with and into Level 3
Communications, Inc., effective as of October 13, 2017, in accordance with the
Merger Agreement.

(x) “Merger Agreement” means the Agreement and Plan of Merger dated as of
October 31, 2016, by and among the CenturyLink, Inc., Level 3 Communications,
Inc., Wildcat Merger Sub 1 LLC, and WWG Merger Sub LLC.

(y) “Non-Control Transaction” has the meaning set forth in Section 2(g)(1)(C)
above.

(z) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(aa) “Option” means a conditional right, granted to a Participant under
Section 5 hereof, to purchase Stock at a specified price during a specified time
period.

(bb) “Option Agreement” means a written agreement (including an electronic
writing to the extent permitted by applicable law) between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.

(cc) “Parent Company” has the meaning set forth in Section 2(g)(1)(C) above.

(dd) “Participant” means an Eligible Person who has been granted an Award under
the Plan, or if applicable, such other Person who holds an Award.

(ee) “Participant Agreement” means, effective as of the Merger, an employment or
services agreement between a Participant and the Service Recipient that
describes the terms and conditions of such Participant’s employment or service
with the Service Recipient and is effective as of the date of determination.

(ff) “Performance Award” means an Award granted to a Participant under Section 9
hereof, which Award is subject to the achievement of Performance Objectives
during a Performance Period. A Performance Award shall be designated as a
“Performance Share,” a “Performance Unit” or a “Cash Award” at the time of
grant.

(gg) “Performance Award Agreement” means a written agreement (including an
electronic writing to the extent permitted by applicable law) between the
Company and a Participant evidencing the terms and conditions of an individual
Performance Award grant.

 

6



--------------------------------------------------------------------------------

(hh) “Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received Performance Awards.

(ii) “Performance Period” means the period designated for the achievement of
Performance Objectives.

(jj) “Performance Share” means a Performance Award denominated in shares of
Stock which may be earned in whole or in part based upon the achievement of
Performance Objectives during a Performance Period.

(kk) “Performance Unit” means a Performance Award which may be earned in whole
or in part based upon the achievement of Performance Objectives during a
Performance Period.

(ll) “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
or other entity.

(mm) “Plan” means this Level 3 Communications, Inc. Stock Incentive Plan, as
amended from time to time.

(nn) “Prior Plan” means the Level 3 Communications, Inc. Stock Plan, as amended.

(oo) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act and an
“outside director” within the meaning of Treasury Regulation
Section 1.162-27(e)(3) under Section 162(m) of the Code.

(pp) “Qualified Performance-Based Award” means an Option, Stock Appreciation
Right, or Performance Award that is intended to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

(qq) “Qualifying Committee” has the meaning set forth in Section 3(b) hereof.

(rr) “Reorganization” has the meaning set forth in 2(g)(1)(C) above.

(ss) “Restricted Stock” means Stock granted to a Participant under Section 6
hereof that is subject to certain restrictions and to a risk of forfeiture.

(tt) “Restricted Stock Agreement” means a written agreement (including an
electronic writing to the extent permitted by applicable law) between the
Company and a Participant evidencing the terms and conditions of an individual
Restricted Stock grant.

 

7



--------------------------------------------------------------------------------

(uu) “Restricted Stock Unit” means a notional unit representing the right to
receive one share of Stock (or the cash value of one share of Stock, if so
determined by the Committee) on a specified settlement date.

(vv) “RSU Agreement” means a written agreement (including an electronic writing
to the extent permitted by applicable law) between the Company and a Participant
evidencing the terms and conditions of an individual grant of Restricted Stock
Units.

(ww) “SAR Agreement” means a written agreement (including an electronic writing
to the extent permitted by applicable law) between the Company and a Participant
evidencing the terms and conditions of an individual grant of Stock Appreciation
Rights.

(xx) “Securities Act” means the U.S. Securities Act of 1933, as amended from
time to time, including rules and regulations thereunder and successor
provisions and rules and regulations thereto.

(yy) “Service Recipient” means, with respect to a Participant holding a given
Award, either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

(zz) “Stock” means, effective as of the Merger, CenturyLink, Inc. common stock,
par value $1.00 per share, and such other securities as may be substituted for
such stock pursuant to Section 11 hereof.

(aaa) “Stock Appreciation Right” means a conditional right to receive an amount
equal to the value of the appreciation in the Stock over a specified period.
Except in the event of extraordinary circumstances, as determined in the sole
discretion of the Committee, or pursuant to Section 11(b) below, Stock
Appreciation Rights shall be settled in Stock.

(bbb) “Surviving Company” has the meaning set forth in Section 2(g)(1)(C) above.

(ccc) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that, if
so determined by the Committee at the time of any change in status in relation
to the Service Recipient (e.g., a Participant ceases to be an employee and
begins providing services as a consultant, or vice versa), such change in status
will not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that any Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
Notwithstanding anything herein to the contrary, a Participant’s change in
status in relation to the Service Recipient (for example, a change from employee
to consultant)

 

8



--------------------------------------------------------------------------------

shall not be deemed a Termination hereunder with respect to any Awards
constituting nonqualified deferred compensation subject to Section 409A of the
Code that are payable upon a Termination unless such change in status
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments in respect of an Award constituting nonqualified deferred
compensation subject to Section 409A of the Code that are payable upon a
Termination shall be delayed for such period as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code. On the first business day
following the expiration of such period, the Participant shall be paid, in a
single lump sum without interest, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule
applicable to such Award.

3. Administration.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (1) select Eligible Persons to become Participants, (2) grant Awards,
(3) determine the type, number of shares of Stock subject to, other terms and
conditions of, and all other matters relating to, Awards, (4) prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, (5) construe and interpret the
Plan and Award Agreements and correct defects, supply omissions, and reconcile
inconsistencies therein, (6) suspend the right to exercise Awards during any
period that the Committee deems appropriate to comply with applicable securities
laws, and thereafter extend the exercise period of an Award by an equivalent
period of time or such shorter period required by, or necessary to comply with,
applicable law, (7) the ability to accelerate the vesting of any outstanding
Award at any time and for any reason; and (8) make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive, and binding on all persons, including, without limitation, the
Company, its stockholders and Affiliates, Eligible Persons, Participants, and
beneficiaries of Participants. For the avoidance of doubt, the Board shall have
the authority to take all actions under the Plan that the Committee is permitted
to take.

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to a
Qualified Performance-Based Award or relating to an Award granted or to be
granted to a Participant who is then subject to Section 16 of the Exchange Act
in respect of the Company, must be taken by the remaining members of the
Committee or a subcommittee of the Board, composed solely of two or more
Qualified Members (a “Qualifying Committee”). Any action authorized by such a
Qualifying Committee shall be deemed the action of the Committee for purposes of
the Plan. The express grant of any specific power to the Qualifying Committee,
and the taking of any action by the Qualifying Committee, shall not be construed
as limiting any power or authority of the Committee.

 

9



--------------------------------------------------------------------------------

(c) Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any of its Affiliates, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions under the Plan, including, but not limited
to, administrative functions, as the Committee may determine appropriate. Any
action taken by a delegate pursuant to the immediately preceding sentence shall
be deemed the action of the Committee for purposes of the Plan. The Committee
may appoint agents to assist it in administering the Plan. Notwithstanding the
foregoing or any other provision of the Plan to the contrary, any Award granted
under the Plan to any Eligible Person who is not an employee of the Company or
any of its Affiliates (including any non-employee director of the Company or any
Affiliate) or to any Eligible Person who is subject to Section 16 of the
Exchange Act or is to be granted a Qualifying Performance-Based Award must be
expressly approved by the Committee or Qualifying Committee in accordance with
subsection (b) above.

(d) Section 409A. All Awards made under the Plan that are intended to be
“deferred compensation” subject to Section 409A shall be interpreted,
administered and construed to comply with Section 409A, and all Awards made
under the Plan that are intended to be exempt from Section 409A shall be
interpreted, administered and construed to comply with and preserve such
exemption. The Committee shall have full authority to give effect to the intent
of the foregoing sentence. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the Plan
and a provision of any Award or Award Agreement with respect to an Award, the
Plan shall govern. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any liability to any person in the event Section 409A
applies to any Award in a manner that results in adverse tax consequences for
the Participant or any of his or her beneficiaries or transferees.

4. Shares Available Under the Plan.

(a) Number of Shares Available for Delivery. Subject to adjustment as provided
in Section 11 hereof, as of the effective time of the Merger the total number of
shares of Stock reserved and available for delivery in connection with Awards
under the Plan shall equal 48,677,634, which reflects the sum of (1) the shares
of Stock issuable pursuant to outstanding Awards under the Plan immediately
following the Merger, plus (2) the shares of Stock remaining available for grant
of new Awards under the Plan immediately following the Merger, each as
determined by reference to the “equity award exchange ratio” set forth in the
Merger Agreement. For the avoidance of doubt, no new awards will be granted
pursuant to the Prior Plan or the tw telecom, inc. Amended and Restated 2000
Employee Stock Plan from and after the Effective Date. Shares of Stock delivered
under the Plan shall consist of authorized and unissued shares or previously
issued shares of Stock reacquired by the Company on the open market or by
private purchase. Notwithstanding the foregoing, the number of shares of Stock
available for issuance hereunder shall not be reduced by shares issued pursuant
to Awards issued or assumed in connection with a merger or acquisition as
contemplated by NYSE Listed Company Manual Section 303A.08 or other applicable
stock exchange rules, and their respective successor rules and listing exchange
promulgations.

 

10



--------------------------------------------------------------------------------

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double-counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. To the extent that an Award expires or is
canceled, forfeited, settled in cash, or otherwise terminated without a delivery
to the Participant of the full number of shares of Stock to which the Award
related, the undelivered shares of Stock will again be available for grant.
Shares of Stock withheld in payment of the exercise price or taxes relating to
an Award and shares equal to the number surrendered in payment of any exercise
price or taxes relating to an Award shall be deemed to constitute shares
delivered to the Participant and shall not again be available for Awards under
the Plan. For the avoidance of doubt, with respect to Stock Appreciation Rights,
when a Stock-settled Stock Appreciation Rights is exercised, the shares of Stock
subject to a SAR Agreement shall be counted against the shares of Stock
available for issuance as one (1) share of Stock for every share of Stock
subject thereto, regardless of the number of shares of Stock used to settle the
Stock Appreciation Right upon exercise.

(c) 162(m) Limitation; Incentive Stock Options.

(1) Notwithstanding anything to the contrary herein, during any time that the
Company is subject to Section 162(m) of the Code, the maximum number of shares
of Stock with respect to which Options, Stock Appreciation Rights, and
Performance Awards, in each case and to the extent intended to qualify as a
Qualified Performance-Based Award, may be granted to any individual in any one
calendar year shall not exceed 8,515,800 (subject to adjustment as provided in
Section 11 hereof). The maximum value of the aggregate payment that any
individual may receive with respect to a Qualified Performance-Based Award that
is valued in dollars in respect of any annual Performance Period is $10,000,000,
and for any Performance Period in excess of one (1) year, such amount multiplied
by a fraction, the numerator of which is the number of months in the Performance
Period and the denominator of which is twelve (12). No Qualified
Performance-Based Awards may be granted hereunder following the first (1st)
meeting of the Company’s stockholder that occurs in the fifth (5th) year
following the year in which the Company’s stockholders most recently approved
the terms of the Plan for purposes of satisfying the “qualified
performance-based compensation” exemption under Section 162(m)(4)(C) of the
Code.

(2) All shares of Stock reserved for issuance hereunder may be issued or
transferred upon exercise or settlement of Incentive Stock Options.

5. Options.

(a) General. Certain Options granted under the Plan are intended to qualify as
Incentive Stock Options. Options may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate;
provided, however, that Incentive Stock Options may be granted only to Eligible
Persons who are employees of the Company or an Affiliate (as such definition is
limited pursuant to Section 2(q) above) of the Company. The provisions of
separate Options shall be set forth in separate Option Agreements, which
agreements need not be identical.

 

11



--------------------------------------------------------------------------------

(b) Term. The term of each Option shall be set by the Committee at the time of
grant; provided, however, that no Option granted hereunder shall be exercisable
after the expiration of ten (10) years from the date it was granted.

(c) Exercise Price. The exercise price per share of Stock for each Option shall
be set by the Committee at the time of grant; provided, however, the applicable
exercise price per share of Stock shall not be less than the Fair Market Value
on the date of grant, subject to subsection (g) below in the case of any
Incentive Stock Option.

(d) Payment for Stock. Payment for shares of Stock acquired pursuant to Options
granted hereunder shall be made in full upon exercise of an Option (1) in
immediately available funds in United States dollars, or by certified or bank
cashier’s check, (2) by delivery of shares of Stock having a value equal to the
exercise price, (3) by a broker-assisted cashless exercise in accordance with
procedures approved by the Committee, whereby payment of the Option exercise
price or tax withholding obligations may be satisfied, in whole or in part, with
shares of Stock subject to the Option by delivery of an irrevocable direction to
a securities broker (on a form prescribed by the Committee) to sell shares of
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate exercise price and, if applicable, the amount necessary to
satisfy the Company’s withholding obligations, or (4) by any other means
approved by the Committee (including, by delivery of a notice of “net exercise”
to the Company, pursuant to which the Participant shall receive the number of
shares of Stock underlying the Option so exercised reduced by the number of
shares of Stock equal to the aggregate exercise price of the Option divided by
the Fair Market Value on the date of exercise). Anything herein to the contrary
notwithstanding, if the Committee determines that any form of payment available
hereunder would be in violation of Section 402 of the Sarbanes-Oxley Act of
2002, such form of payment shall not be available.

(e) Vesting. Options shall vest and become exercisable in such manner, on such
date or dates, or upon the achievement of performance or other conditions, in
each case as may be determined by the Committee and set forth in an Option
Agreement. Unless otherwise specifically determined by the Committee, the
vesting of an Option shall occur only while the Participant is employed by or
rendering services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason. If an Option is exercisable in
installments, such installments or portions thereof that become exercisable
shall remain exercisable until the Option expires.

(f) Termination of Employment or Service. Except as provided by the Committee in
an Option Agreement, Participant Agreement or otherwise:

(1) In the event of a Participant’s Termination prior to the applicable
Expiration Date for any reason other than (i) by the Service Recipient for
Cause, or (ii) by reason of the Participant’s death or Disability, (A) all
vesting with respect to such Participant’s outstanding Options shall cease,
(B) all of such

 

12



--------------------------------------------------------------------------------

Participant’s outstanding unvested Options shall terminate as of the date of
such Termination, and (C) each of such Participant’s outstanding vested Options
shall terminate on the earlier of the applicable Expiration Date and the date
that is ninety (90) days after the date of such Termination.

(2) In the event of a Participant’s Termination prior to the applicable
Expiration Date by reason of such Participant’s death or Disability, (i) all
vesting with respect to such Participant’s outstanding Options shall cease,
(ii) all of such Participant’s outstanding unvested Options shall expire as of
the date of such Termination, and (iii) each of such Participant’s outstanding
vested Options shall terminate on the earlier of the applicable Expiration Date
and the date that is twelve (12) months after the date of such Termination. In
the event of a Participant’s death, such Participant’s Options shall remain
exercisable by the person or persons to whom a Participant’s rights under the
Options pass by will or by the applicable laws of descent and distribution until
their expiration, but only to the extent that the Options were vested by such
Participant at the time of such Termination.

(3) In the event of a Participant’s Termination prior to the applicable
Expiration Date by the Service Recipient for Cause, all of such Participant’s
outstanding Options (whether or not vested) shall immediately expire as of the
date of such Termination.

(g) Special Provisions Applicable to Incentive Stock Options.

(1) No Incentive Stock Option may be granted to any Eligible Person who, at the
time the Option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
parent or subsidiary thereof, unless such Incentive Stock Option (i) has an
exercise price of at least one hundred ten percent (110%) of the Fair Market
Value on the date of the grant of such Option and (ii) cannot be exercised more
than five (5) years after the date it is granted.

(2) To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of Stock for which Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.

(3) Each Participant who receives an Incentive Stock Option must agree to notify
the Company in writing immediately after the Participant makes a Disqualifying
Disposition of any Stock acquired pursuant to the exercise of an Incentive Stock
Option.

 

13



--------------------------------------------------------------------------------

6. Restricted Stock.

(a) General. Restricted Stock may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Awards of Restricted Stock shall be set forth in
separate Restricted Stock Agreements, which agreements need not be identical.
Subject to the restrictions set forth in Section 6(b), and except as otherwise
set forth in the applicable Restricted Stock Agreement, the Participant shall
generally have the rights and privileges of a stockholder as to such Restricted
Stock, including the right to vote such Restricted Stock. Unless otherwise set
forth in a Participant’s Restricted Stock Agreement, cash dividends and stock
dividends, if any, with respect to the Restricted Stock shall be withheld by the
Company for the Participant’s account, and shall be subject to forfeiture to the
same degree as the shares of Restricted Stock to which such dividends relate.
Except as otherwise determined by the Committee, no interest will accrue or be
paid on the amount of any cash dividends withheld.

(b) Vesting and Restrictions on Transfer. Restricted Stock shall vest in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a Restricted Stock Agreement. Unless otherwise specifically determined by the
Committee, the vesting of an Award of Restricted Stock shall occur only while
the Participant is employed by or rendering services to the Service Recipient,
and all vesting shall cease upon a Participant’s Termination for any reason. In
addition to any other restrictions set forth in a Participant’s Restricted Stock
Agreement, until such time as the Restricted Stock has vested pursuant to the
terms of the Restricted Stock Agreement, the Participant shall not be permitted
to sell, transfer, pledge, or otherwise encumber the Restricted Stock.

(c) Termination of Employment or Service. Except as provided by the Committee in
a Restricted Stock Agreement, Participant Agreement or otherwise, in the event
of a Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock has vested, (1) all vesting with respect to such
Participant’s Restricted Stock shall cease, and (2) as soon as practicable
following such Termination, the Company shall repurchase from the Participant,
and the Participant shall sell, all of such Participant’s unvested shares of
Restricted Stock at a purchase price equal to the original purchase price paid
for the Restricted Stock, or if the original purchase price is equal to zero
dollars ($0), such unvested shares of Restricted Stock shall be forfeited to the
Company by the Participant for no consideration as of the date of such
Termination.

7. Restricted Stock Units.

(a) General. Restricted Stock Units may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Restricted Stock Units shall be set
forth in separate RSU Agreements, which agreements need not be identical.

(b) Vesting. Restricted Stock Units shall vest in such manner, on such date or
dates, or upon such conditions, in each case as may be determined by the
Committee and set forth in an RSU Agreement. Unless otherwise specifically
determined by the Committee, the vesting of a Restricted Stock Unit shall occur
only while the Participant is employed by or rendering services to the Service
Recipient, and all vesting shall cease upon a Participant’s Termination for any
reason.

 

14



--------------------------------------------------------------------------------

(c) Delivery of Stock. Restricted Stock Units shall be subject to a deferral
period as set forth in the applicable RSU Agreement, which may or may not
coincide with the vesting period, as determined by the Committee in its
discretion. Delivery of Stock, cash, or property, as determined by the
Committee, will occur upon a specified delivery date or dates upon the
expiration of the deferral period specified for the Restricted Stock Units in
the RSU Agreement. Unless otherwise set forth in a Participant’s RSU Agreement,
a Participant shall not be entitled to dividends, if any, with respect to
Restricted Stock Units prior to the actual delivery of shares of Stock.

(d) Termination of Employment or Service. Except as provided by the Committee in
an RSU Agreement, Participant Agreement or otherwise, in the event of a
Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock Units have been settled, (1) all vesting with
respect to such Participant’s Restricted Stock Units shall cease, (2) each of
such Participant’s outstanding unvested Restricted Stock Units shall be
forfeited for no consideration as of the date of such Termination, and (3) any
shares remaining undelivered with respect to vested Restricted Stock Units then
held by such Participant shall be delivered on the delivery date or dates
specified in the RSU Agreement.

8. Stock Appreciation Rights.

(a) General. Stock Appreciation Rights may be granted to Eligible Persons in
such form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Stock Appreciation Rights shall be set
forth in separate SAR Agreements, which agreements need not be identical.

(b) Term. The term of each Stock Appreciation Right shall be set by the
Committee at the time of grant; provided, however, that no Stock Appreciation
Right granted hereunder shall be exercisable after the expiration of ten
(10) years from the date it was granted.

(c) Base Price. The base price per share of Stock for each Stock Appreciation
Right shall be set by the Committee at the time of grant; provided, however, the
applicable base price per share shall not be less than the Fair Market Value on
the date of grant.

(d) Vesting. Stock Appreciation Rights shall vest and become exercisable in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a SAR Agreement. Unless otherwise specifically determined by the Committee, the
vesting of a Stock Appreciation Right shall occur only while the Participant is
employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant’s Termination for any reason. If a Stock
Appreciation Right is exercisable in installments, such installments or portions
thereof that become exercisable shall remain exercisable until the Stock
Appreciation Right expires.

 

15



--------------------------------------------------------------------------------

(e) Payment upon Exercise. Payment upon exercise of a Stock Appreciation Right
may be made in cash, Stock, or property as specified in the SAR Agreement or
determined by the Committee, in each case having a value in respect of each
share of Stock underlying the portion of the Stock Appreciation Right so
exercised, equal to the difference between the base price of such Stock
Appreciation Right and the Fair Market Value of one (1) share of Stock on the
exercise date. For purposes of clarity, each share of Stock to be issued in
settlement of a Stock Appreciation Right is deemed to have a value equal to the
Fair Market Value of one (1) share of Stock on the exercise date. In no event
shall fractional shares be issuable upon the exercise of a Stock Appreciation
Right, and in the event that fractional shares would otherwise be issuable, the
number of shares issuable will be rounded down to the next lower whole number of
shares, and the Participant will be entitled to receive a cash payment equal to
the value of such fractional share.

(f) Termination of Employment or Service. Except as provided by the Committee in
a SAR Agreement, Participant Agreement or otherwise:

(1) In the event of a Participant’s Termination for any reason other than (i) by
the Service Recipient for Cause, or (ii) by reason of the Participant’s death or
Disability, (A) all vesting with respect to such Participant’s outstanding Stock
Appreciation Rights shall cease, (B) each of such Participant’s outstanding
unvested Stock Appreciation Rights shall expire as of the date of such
Termination, and (C) each of such Participant’s outstanding vested Stock
Appreciation Rights shall remain exercisable until the earlier of the applicable
Expiration Date and the date that is ninety (90) days after the date of such
Termination.

(2) In the event of a Participant’s Termination by reason of such Participant’s
death or Disability, (i) all vesting with respect to such Participant’s
outstanding Stock Appreciation Rights shall cease, (ii) each of such
Participant’s outstanding unvested Stock Appreciation Rights shall expire as of
the date of such Termination, and (iii) each of such Participant’s outstanding
vested Stock Appreciation Rights shall remain exercisable until the earlier of
the applicable Expiration Date and the date that is twelve (12) months after the
date of such Termination. In the event of a Participant’s death, such
Participant’s Stock Appreciation Rights shall remain exercisable by the person
or persons to whom a Participant’s rights under the Stock Appreciation Rights
pass by will or by the applicable laws of descent and distribution until their
expiration, but only to the extent that the Stock Appreciation Rights were
vested by such Participant at the time of such Termination.

(3) In the event of a Participant’s Termination by the Service Recipient for
Cause, all of such Participant’s outstanding Stock Appreciation Rights (whether
or not vested) shall immediately expire as of the date of such Termination.

 

16



--------------------------------------------------------------------------------

9. Performance Awards.

(a) General. Performance Awards may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Performance Awards, including the determination of
the Committee with respect to the form of payout of Performance Awards, shall be
set forth in separate Performance Award Agreements, which agreements need not be
identical.

(b) Value of Performance Awards. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
the Stock on the date of grant. Each Performance Award Agreement in respect of
any Cash Award shall specify the dollar amount payable under the Cash Award,
which may include a target, threshold or maximum amount payable, and any formula
for determining such. In addition to any other non-performance terms included in
the Performance Award Agreement, the Committee shall set the applicable
Performance Objectives in its discretion, which objectives, depending on the
extent to which they are met, will determine the value and number of Performance
Units or Performance Shares, or the value of the Cash Award, as the case may be,
that will be paid out to the Participant. With respect to Qualified
Performance-Based Awards, the Committee shall establish the applicable
Performance Objectives in writing not later than ninety (90) days after the
commencement of the Performance Period or, if earlier, the date as of which
twenty-five percent (25%) of the Performance Period has elapsed.

(c) Earning of Performance Awards. Upon the expiration of the applicable
Performance Period or other non-performance-based vesting period, if longer, the
holder of a Performance Award shall be entitled to receive the following
payouts: (1) if the holder holds Performance Units or Performance Shares, payout
on the value and number of the applicable Performance Units or Performance
Shares earned by the Participant over the Performance Period, or (2) if the
holder holds a Cash Award, payout on the value of the Cash Award earned by the
Participant over the Performance Period, in any case, to be determined as a
function of the extent to which the corresponding Performance Objectives have
been achieved and any other non-performance-based terms met. No payment shall be
made with respect to a Qualified Performance-Based Award prior to certification
by the Committee that the Performance Objectives have been attained.

(d) Form and Timing of Payment of Performance Awards. Payment of earned
Performance Awards shall be as determined by the Committee and as evidenced in
the Performance Award Agreement. Subject to the terms of the Plan, the
Committee, in its sole discretion, may pay earned Performance Units and
Performance Shares in the form of cash, Stock, or other Awards (or in a
combination thereof) equal to the value of the earned Performance Units or
Performance Shares, as the case may be, at the close of the applicable
Performance Period, or as soon as practicable after the end of the Performance

 

17



--------------------------------------------------------------------------------

Period. Unless otherwise determined by the Committee, earned Cash Awards shall
be paid in cash. Any cash, Stock, or other Awards issued in connection with a
Performance Award may be issued subject to any restrictions deemed appropriate
by the Committee. Notwithstanding the satisfaction of any completion of any
Performance Objectives, the number of shares of Stock, cash or other benefits
granted, earned, issued, retainable and/or vested under a Performance Award on
account of the satisfaction of Performance Objectives thereunder may be reduced
by the Committee on the basis of such further considerations as the Committee,
in its sole discretion, shall determine.

(e) Termination of Employment or Service. Except as provided by the Committee in
a Performance Award Agreement, Participant Agreement or otherwise, if, prior to
the time that the applicable Performance Period has expired, a Participant
undergoes a Termination for any reason, all of such Participant’s Performance
Awards shall be forfeited by the Participant to the Company for no
consideration.

(f) Performance Objectives.

(1) Each Performance Award shall specify the Performance Objectives that must be
achieved before such Award shall become earned. The Company may also specify a
minimum acceptable level of achievement below which no payment will be made and
may set forth a formula for determining the amount of any payment to be made if
performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Objectives.

(2) Performance Objectives may be described in terms of Company-wide objectives
or objectives that are related to the performance of an individual Participant,
the specific Service Recipient, or a division, department, region or function
within the Company or the Service Recipient. Performance Objectives may be
measured on an absolute or relative basis. Relative performance may be measured
by comparison to a group of peer companies or to a financial market index. With
respect to Qualified Performance-Based Awards, Performance Objectives shall be
limited to specified levels of or increases in one or more of the following
(alone or in combination with any other criterion, whether gross or net, before
or after taxes, and/or before or after adjustments, as determined by the
Committee): (i) earnings, including net earnings, total earnings, operating
earnings, earnings growth, operating income, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, or extraordinary
or special items or book value per share (which may exclude nonrecurring items);
(ii) pre-tax income or after-tax income; (iii) earnings per share (basic or
diluted); (iv) operating profit; (v) revenue, revenue growth, or rate of revenue
growth; (vi) return on assets (gross or net), return on investment, return on
capital, return on equity, financial return ratios, or internal rates of return;
(vii) returns on sales or revenues; (viii) operating expenses; (ix) stock price
appreciation; (x) cash flow (including, but not limited to, operating cash flow
and free cash flow), cash flow return on investment (discounted or otherwise),
net cash provided by operations or cash flow in excess of cost of capital,
working capital turnover; (xi)

 

18



--------------------------------------------------------------------------------

implementation or completion of critical projects or processes; (xii) economic
value created; (xiii) balance sheet measurements (including, but not limited to,
receivable turnover); (xiv) cumulative earnings per share growth; (xv) operating
margin, profit margin, or gross margin; (xvi) stock price or total stockholder
return; (xvii) cost or expense targets, reductions and savings, productivity and
efficiencies; (xviii) sales or sales growth; (xix) economic value added;
(xx) earnings measures/ratios; (xxi) inventory turns; (xxii) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, market share, geographic business expansion, customer satisfaction,
employee satisfaction, human resources management, supervision of litigation,
information technology, and goals relating to acquisitions, divestitures, joint
ventures, and similar transactions, and budget comparisons; (xxiii) increase in
the fair market value per share; and (xxiv) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, the formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions. Performance
Objectives may be established on a Company-wide basis, project or geographical
basis or, as the context permits, with respect to one or more business units,
divisions, lines of business, subsidiaries, products, or other operational units
or administrative departments of the Company (or in combination thereof) or may
be related to the performance of an individual Participant and may be expressed
in absolute terms, or relative or comparative to (A) current internal targets or
budgets, (B) the past performance of the Company (including the performance of
one or more subsidiaries, divisions, or operating units), (C) the performance of
one or more similarly situated companies, (D) the performance of an index
covering multiple companies, or (E) other external measures of the selected
performance criteria. Performance Objectives may be in either absolute terms or
relative to the performance of one or more comparable companies or an index
covering multiple companies.

(3) The Committee shall adjust Performance Objectives and the related acceptable
level of achievement if, in the sole judgment of the Committee, events or
transactions have occurred after the applicable date of grant of a Performance
Award that are unrelated to the performance of the Company or Participant and
result in a distortion of the Performance Objectives or the related acceptable
level of achievement. Potential transactions or events giving rise to adjustment
include, but are not limited to, (i) restructurings, discontinued operations,
extraordinary items or events (including, without limitation, material
acquisitions or divestitures), and other unusual or nonrecurring charges or
events; (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management; and
(iii) a change in tax law or accounting standards required by generally accepted
accounting principles. Notwithstanding the foregoing, except as otherwise
determined by the Committee, no adjustment shall be made if the effect would be
to cause a Qualified Performance-Based Award to fail to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. In

 

19



--------------------------------------------------------------------------------

addition, with respect to Qualified Performance-Based Awards, the Committee may,
in its discretion, reduce or eliminate the amount payable to any Participant
pursuant thereto, in each case based upon such factors as the Committee may deem
relevant, but shall not increase the amount payable to any Participant pursuant
thereto for any Performance Period.

10. Other Stock-Based Awards.

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based upon or related
to Stock, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee may also grant Stock as a bonus (whether or not subject to
any vesting requirements or other restrictions on transfer), and may grant other
awards in lieu of obligations of the Company or an Affiliate to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee. The
terms and conditions applicable to such Awards shall be determined by the
Committee and evidenced by Award Agreements, which agreements need not be
identical.

11. Adjustment for Recapitalization, Merger, etc.

(a) Capitalization Adjustments. The aggregate number of shares of Stock that may
be granted or purchased pursuant to Awards (as set forth in Section 4 above),
the number of shares of Stock covered by each outstanding Award, and the price
per share of Stock underlying each such Award shall be equitably and
proportionally adjusted or substituted, as determined by the Committee, in its
sole discretion, as to the number, price, or kind of a share of Stock or other
consideration subject to such Awards (1) in the event of changes in the
outstanding Stock or in the capital structure of the Company by reason of stock
dividends, extraordinary cash dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, amalgamations, consolidations,
combinations, exchanges, or other relevant changes in capitalization occurring
after the date of grant of any such Award (including any Corporate Event); (2)
in connection with any extraordinary dividend declared and paid in respect of
shares of Stock, whether payable in the form of cash, stock, or any other form
of consideration; or (3) in the event of any change in applicable laws or
circumstances that results in or could result in, in either case, as determined
by the Committee in its sole discretion, any substantial dilution or enlargement
of the rights intended to be granted to, or available for, Participants in the
Plan.

(b) Corporate Events. No Award Agreement shall provide for acceleration of
vesting upon the occurrence of a Corporate Event without a contemporaneous or
subsequent Termination. Notwithstanding the foregoing, in connection with (i) a
merger, amalgamation, or consolidation involving the Company in which the
Company is not the surviving corporation, (ii) a merger, amalgamation, or
consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Stock receive securities of another
corporation or other property or cash, (iii) a Change in Control, or (iv) the
reorganization, dissolution or liquidation of the Company (each, a “Corporate
Event”), the Committee may, in its discretion, provide for any one or more of
the following:

 

20



--------------------------------------------------------------------------------

(1) The assumption or substitution of any or all Awards in connection with such
Corporate Event, in which case the Awards shall be subject to the adjustment set
forth in subsection (a) above, and to the extent that such Awards are
Performance Awards or other Awards that vest subject to the achievement of
Performance Objectives or similar performance criteria, such Performance
Objectives or similar performance criteria shall be adjusted appropriately to
reflect the Corporate Event;

(2) The acceleration of vesting of any or all Awards, subject to the
consummation of such Corporate Event, with any Performance Awards or other
Awards that vest subject to the achievement of Performance Objectives or similar
performance criteria deemed earned at (i) actual level of performance achieved,
pro-rated for the actual Performance Period completed, (ii) the target level, or
the (iii) maximum level, in each case, as determined by the Committee in its
sole discretion, with respect to all unexpired Performance Periods;

(3) The cancellation of any or all Awards (whether vested or unvested) as of the
consummation of such Corporate Event, together with the payment to the
Participants holding vested Awards (including any Awards that would vest upon
the Corporate Event but for such cancellation) so canceled of an amount in
respect of cancellation equal to the amount payable pursuant to any Cash Award
or, with respect to other Awards, an amount based upon the per-share
consideration being paid for the Stock in connection with such Corporate Event,
less, in the case of Options, Stock Appreciation Rights, and other Awards
subject to exercise, the applicable exercise or base price; provided, however,
that holders of Options, Stock Appreciation Rights, and other Awards subject to
exercise shall be entitled to consideration in respect of cancellation of such
Awards only if the per-share consideration less the applicable exercise or base
price is greater than zero dollars ($0), and to the extent that the per-share
consideration is less than or equal to the applicable exercise or base price,
such Awards shall be canceled for no consideration;

(4) The cancellation of any or all Options, Stock Appreciation Rights and other
Awards subject to exercise (whether vested or unvested) as of the consummation
of such Corporate Event; provided, that, all Options, Stock Appreciation Rights
and other Awards to be so cancelled pursuant to this paragraph (4) shall first
become exercisable for a period of at least ten (10) days prior to such
Corporate Event, with any exercise during such period of any unvested Options,
Stock Appreciation Rights or other Awards to be (A) contingent upon and subject
to the occurrence of the Corporate Event, and (B) effectuated by such means as
are approved by the Committee; and

 

21



--------------------------------------------------------------------------------

(5) The replacement of any or all Awards (other than Awards that are intended to
qualify as “stock rights” that do not provide for a “deferral of compensation”
within the meaning of Section 409A of the Code) with a cash incentive program
that preserves the value of the Awards so replaced (determined as of the
consummation of the Corporate Event), with subsequent payment of cash incentives
subject to the same vesting conditions as applicable to the Awards so replaced
and payment to be made within thirty (30) days of the applicable vesting date.

Payments to holders pursuant to paragraph (3) above shall be made in cash or, in
the sole discretion of the Committee and, to the extent applicable, in the form
of such other consideration necessary for a Participant to receive property,
cash, or securities (or a combination thereof) as such Participant would have
been entitled to receive upon the occurrence of the transaction if the
Participant had been, immediately prior to such transaction, the holder of the
number of shares of Stock covered by the Award at such time (less any applicable
exercise or base price). In addition, in connection with any Corporate Event,
prior to any payment or adjustment contemplated under this subsection (b), the
Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to his Awards, (B) bear such Participant’s pro-rata share of
any post-closing indemnity obligations, and be subject to the same post-closing
purchase price adjustments, escrow terms, offset rights, holdback terms, and
similar conditions as the other holders of Stock, and (C) deliver customary
transfer documentation as reasonably determined by the Committee.

The Committee need not take the same action or actions with respect to all
Awards or portions thereof or with respect to all Participants. The Committee
may take different actions with respect to the vested and unvested portions of
an Award.

(c) Fractional Shares. Any adjustment provided under this Section 11 may, in the
Committee’s discretion, provide for the elimination of any fractional share that
might otherwise become subject to an Award.

12. Use of Proceeds.

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.

13. Rights and Privileges as a Stockholder.

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of Stock ownership in respect of shares of
Stock that are subject to Awards hereunder until such shares have been issued to
that person.

14. Transferability of Awards.

Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the applicable laws of descent and
distribution, and to the extent subject to exercise, Awards may not be exercised
during the lifetime of the grantee other than by the grantee. Notwithstanding
the foregoing, except with respect to Incentive Stock Options, Awards and a
Participant’s rights under the Plan shall be transferable for no value to the
extent provided in an Award Agreement or otherwise determined at any time by the
Committee.

 

22



--------------------------------------------------------------------------------

15. Employment or Service Rights.

No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for the
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or an Affiliate of the Company.

16. Compliance with Laws.

The obligation of the Company to deliver Stock upon issuance, vesting, exercise,
or settlement of any Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale with the
Securities and Exchange Commission pursuant to the Securities Act (or with a
similar non-United States regulatory agency pursuant to a similar law or
regulation) or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale or resale under the Securities Act any
of the shares of Stock to be offered or sold under the Plan or any shares of
Stock to be issued upon exercise or settlement of Awards. If the shares of Stock
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Act, the Company may restrict
the transfer of such shares and may legend the Stock certificates representing
such shares in such manner as it deems advisable to ensure the availability of
any such exemption.

17. Withholding Obligations.

As a condition to the issuance, vesting, exercise, or settlement of any Award
(or upon the making of an election under Section 83(b) of the Code), the
Committee may require that a Participant satisfy, through deduction or
withholding from any payment of any kind otherwise due to the Participant, or
through such other arrangements as are satisfactory to the Committee, the
minimum amount of all federal, state, and local income and other taxes of any
kind required or permitted to be withheld in connection with such issuance,
vesting, exercise, or settlement (or election). The Committee, in its
discretion, may permit shares of Stock to be used to satisfy tax withholding
requirements, and such shares shall be valued at their Fair Market Value as of
the issuance, vesting, exercise, or settlement date of the Award, as applicable;
provided, however, that the aggregate Fair Market Value of the number of shares
of Stock that may be used to satisfy tax withholding requirements may not exceed
the maximum statutorily required withholding amount with respect to such Award.

18. Amendment of the Plan or Awards.

(a) Amendment of Plan. The Board or the Committee may amend the Plan at any time
and from time to time.

 

23



--------------------------------------------------------------------------------

(b) Amendment of Awards. The Board or the Committee may amend the terms of any
one or more Awards at any time and from time to time.

(c) Addenda. The Board may approve such addenda to the Plan as it may consider
necessary or appropriate for the purpose of granting Awards to Eligible Persons,
which Awards may contain such terms and conditions as the Board deems necessary
or appropriate to accommodate differences in local law, tax policy or custom,
which, if so required under applicable laws, may deviate from the terms and
conditions set forth in the Plan. The terms of any such addenda shall supersede
the terms of the Plan to the extent necessary to accommodate such differences
but shall not otherwise affect the terms of the Plan as in effect for any other
purpose.

(d) Stockholder Approval; No Material Impairment. Notwithstanding subsection
(a) or (b) above, or any other provision of the Plan, no amendment to the Plan
or any Award shall be effective without stockholder approval to the extent that
such approval is required pursuant to applicable law or the applicable rules of
each national securities exchange on which the Stock is listed. Additionally, no
amendment to the Plan or any Award shall materially impair a Participant’s
rights under any Award unless the Participant consents in writing (it being
understood that no action taken by the Board or the Committee that is expressly
permitted under the Plan, including, without limitation, any actions described
in Section 11 hereof, shall constitute an amendment to the Plan or an Award for
such purpose). Notwithstanding the foregoing, subject to the limitations of
applicable law, if any, and without an affected Participant’s consent, the Board
or the Committee may amend the terms of the Plan or any one or more Awards from
time to time as necessary to bring such Awards into compliance with applicable
law, including, without limitation, Section 409A of the Code.

(e) No Repricing of Awards Without Stockholder Approval. The repricing of Awards
shall not be permitted without stockholder approval. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (1) changing the terms of an Award to lower its
exercise or base price (other than on account of capital adjustments resulting
from share splits, etc., as described in Section 11 hereof), (2) any other
action that is treated as a repricing under generally accepted accounting
principles, and (3) repurchasing for cash or canceling an Award in exchange for
another Award at a time when its exercise or base price is greater than the Fair
Market Value of the underlying Stock, unless the cancellation and exchange
occurs in connection with an event set forth in Section 11 hereof.

19. Termination or Suspension of the Plan.

The Board or the Committee may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the Effective Date, or, if later, the tenth (10th) anniversary of
any amendment and/or restatement of the Plan that is approved by the Company’s
stockholders. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated; provided, however, that following any
suspension or termination of the Plan, the Plan shall remain in effect for the
purpose of governing all Awards then outstanding hereunder until such time as
all Awards under the Plan have been terminated, forfeited, or otherwise
canceled, or earned, exercised, settled, or otherwise paid out, in accordance
with their terms.

 

24



--------------------------------------------------------------------------------

20. Effective Date of the Plan.

The Plan is effective as of the Effective Date.

21. Miscellaneous.

(a) Certificates. Stock acquired pursuant to Awards granted under the Plan may
be evidenced in such a manner as the Committee shall determine. If certificates
representing Stock are registered in the name of the Participant, the Committee
may require that (1) such certificates bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Stock, (2) the
Company retain physical possession of the certificates, and (3) the Participant
deliver a stock power to the Company, endorsed in blank, relating to the Stock.
Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that the Stock shall be held in book-entry form rather than
delivered to the Participant pending the release of any applicable restrictions.

(b) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Committee, regardless of when the instrument, certificate, or letter evidencing
the Award is communicated to, or actually received or accepted by, the
Participant. In the event that the corporate records (e.g., Committee consents,
resolutions or minutes) documenting the corporate action constituting the grant
contain terms (e.g., exercise price, vesting schedule or number of shares of
Stock) that are inconsistent with those in the Award Agreement as a result of a
clerical error in connection with the preparation of the Award Agreement, the
corporate records will control and the Participant will have no legally binding
right to the incorrect term in the Award Agreement.

(c) Gross-Up Prohibition. No Award Agreement shall provide for the Company to
reimburse (or “gross-up”) any Award to satisfy tax obligations, including,
without limitation, any excise tax imposes pursuant to Section 4999 of the Code
or any penalty tax imposed by Section 409A of the Code.

(d) Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Awards granted under the Plan shall be and remain subject to any
incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board (or a committee or subcommittee of the Board) and,
in each case, as may be amended from time to time. No such policy, adoption, or
amendment shall in any event require the prior consent of any Participant. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company or any of its Affiliates.

 

25



--------------------------------------------------------------------------------

(e) Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, the Company and its Affiliates may each
transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of assisting the Company in the implementation, administration, and
management of the Plan and Awards and the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or the Participant may elect
to deposit any shares of Stock. The Data related to a Participant will be held
only as long as is necessary to implement, administer, and manage the Plan and
Awards and the Participant’s participation in the Plan. A Participant may, at
any time, view the Data held by the Company with respect to such Participant,
request additional information about the storage and processing of the Data with
respect to such Participant, recommend any necessary corrections to the Data
with respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in the Plan, and in the Committee’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources representative.

(f) Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Award to the
Participant, as affected by non-United States tax laws and other restrictions
applicable as a result of the Participant’s residence, employment, or providing
services abroad, shall be comparable to the value of such Award to a Participant
who is a resident, or is primarily employed or providing services,

 

26



--------------------------------------------------------------------------------

in the United States. An Award may be modified under this Section 21(f) in a
manner that is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) of the Exchange Act for the Participant
whose Award is modified. Additionally, the Committee may adopt such procedures
and sub-plans as are necessary or appropriate to permit participation in the
Plan by Eligible Persons who are non-United States nationals or are primarily
employed or providing services outside the United States.

(g) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
member of the Company Group is reduced (for example, and without limitation, if
the Participant is an employee of the Company and the employee has a change in
status from a full-time employee to a part-time employee) after the date of
grant of any Award to the Participant, the Committee has the right in its sole
discretion to (i) make a corresponding reduction in the number of shares of
Stock subject to any portion of such Award that is scheduled to vest or become
payable after the date of such change in time commitment, and (ii) in lieu of or
in combination with such a reduction, extend the vesting or payment schedule
applicable to such Award. In the event of any such reduction, the Participant
will have no right with respect to any portion of the Award that is so reduced
or extended.

(h) No Liability of Committee Members. Neither any member of the Committee nor
any of the Committee’s permitted delegates shall be liable personally by reason
of any contract or other instrument executed by such member or on his or her
behalf in his or her capacity as a member of the Committee or for any mistake of
judgment made in good faith, and the Company shall indemnify and hold harmless
each member of the Committee and each other employee, officer, or director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against all costs and
expenses (including counsel fees) and liabilities (including sums paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan, unless arising out of such person’s own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate or articles of incorporation or bylaws, each as may be amended from
time to time, as a matter of law, or otherwise, or any power that the Company
may have to indemnify them or hold them harmless.

(i) Payments Following Accidents or Illness. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

 

27



--------------------------------------------------------------------------------

(j) Governing Law. With respect to Awards granted prior to the Merger, the Plan
shall be governed by and construed in accordance with the internal laws of the
State of Delaware without reference to the principles of conflicts of laws
thereof.

(k) Electronic Delivery. Any reference herein to a “written” agreement or
document or “writing” will include any agreement or document delivered
electronically or posted on the Company’s intranet (or other shared electronic
medium controlled or authorized by the Company to which the Participant has
access).

(l) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.

(n) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

(o) Impact of Merger. For the avoidance of doubt, the terms of the Plan in
effect immediately prior to the Merger shall apply to any outstanding Award
granted prior to the Merger, as such Awards have been amended pursuant to the
terms of the Merger Agreement; provided, however, that effective immediately
after the Merger, references to the term “Company” or “Level 3 Communications,
Inc.” (or words of similar meaning) in any Award Agreement relating to such
Award shall mean CenturyLink, Inc.

*         *         *         *         *

This Plan was first adopted by the Level 3 Communications, Inc. Board of
Directors on March 20, 2015.

This Plan was approved by the stockholders of Level 3 Communications, Inc. on
May 21, 2015.

 

28



--------------------------------------------------------------------------------

This Plan was amended and restated, and adopted by the CenturyLink, Inc. Board
of Directors on October 31, 2017, to be effective as of the closing of the
Merger.

 

29